DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites, “the reception condition threshold value” without any antecedent basis. Claims are read as best understood by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-40, 48-49, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RUELKE (RUELKE et al US 2016/0100294).
Regarding claim 34, 48 RUELKE (RUELKE et al US 2016/0100294) discloses a method for a wireless communication apparatus configured to use a wake-up signal (WUS) transmitted for waking up a main receiver of a wireless communication device responsive to detection of the WUS by a wake-up receiver (WUR) of the wireless communication device (RUELKE: Fig. 3, Fig. 5, ¶52, a wakeup signal is transmitted for waking up a receiver module of the wireless communication device; the receiver module is activated/wake-up in response to detection of the wakeup signal), the method comprising: 
controlling a bandwidth associated with the WUS based on a reception condition metric for the WUR (RUELKE: Fig. 5, Fig. 3, ¶26-27, ¶36, ¶38, ¶55-56, ¶42-43, the wakeup signal is transmitted and based on the correlation with a reference code and a reference threshold value, the bandwidth of the receiver associated with the wakeup signal is controlled).

Regarding claim 35, 49, RUELKE discloses method of claim 34/48 wherein the wireless communication apparatus is the wireless communication device (REULKE: Fig. 2B, wireless device ).

Regarding claim 36, RUELKE discloses method of claim 35 further comprising determining the reception condition metric for the WUR by: correlating a received signal comprising the WUS with a WUS reference signal to provide an extreme correlation value; and determining the reception condition metric for the WUR based on the extreme correlation value (RUELKE: ¶36, a correlation value above a certain reference threshold (extreme correlation value) is detected, the reception condition metric (a detected correlation value above a threshold) for controlling the bandwidth associated with the received wakeup signal is determined based on a reference threshold value).

Regarding claim 37, RUELKE discloses method of claim 36 wherein determining the reception condition metric for the WUR based on the extreme correlation value comprises: 
comparing the extreme correlation value to a reception condition threshold value; determining the reception condition metric to have a first reception condition value when the extreme correlation value is higher than the reception condition threshold value; and determining the reception condition metric to have a second reception condition value when the extreme correlation value is not higher than the reception condition threshold value (REULKE: Fig. 3, ¶36, ¶38, ¶37, the reception condition metric (detected correlation value) being above a reference (set) threshold and below the reference (set) threshold value being two different condition metric with respect to different bandwidth and channels).

Regarding claim 38, RUELKE discloses method of claim 37 further comprising dynamically adapting the reception condition threshold value based on an immediately previous bandwidth associated with the WUS (RUELKE: ¶36, ¶38, threshold is higher when the bandwidth related to a received wakeup signal (current or previous in at least one scenario) is narrow, and threshold is low when the bandwidth related to a received wakeup signal (current or previous in at least one scenario) is wide).


Regarding claim 39, RUELKE discloses method of claim 36 further comprising: comparing the extreme correlation value to a WUS detection threshold value which is lower than the reception condition threshold; and waking up the main receiver when the extreme correlation value is larger than the WUS detection threshold value (RUELKE: ¶36-37, Fig. 3, Fig. 5, ¶52, a comparison of the correlation value detected of the received signal in step 312, and a detection value of the signal being at least detectable (above a decodable power value i.e. lower than the “set threshold”), is performed; the receiver is woken up when the detected value higher than the set threshold (reference threshold) is determined to be higher than the detection/presence/decodable threshold).

Regarding claim 40, RUELKE discloses method of claim 35 wherein the WUR comprises a channel selective filter for filtering of the WUS before detection, and wherein controlling the bandwidth associated with the WUS based on the reception condition metric comprises controlling a channel selective filter bandwidth based on the reception condition metric (RUELKE: ¶43, Fig. 3, ¶56, Fig. 5, channel selective filter (BPF)  is adjusted based on at least the reception metric which is detection correlation value).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41-47, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUELKE et al (RUELKE et al US 2016/0100294) in view of MERLIN (MERLIN et al: US 2014/0112229)
Regarding claim 41, RUELKE discloses method of claim 35 wherein controlling the bandwidth associated with the WUS based on the reception condition metric, communication with a transceiving node is based on the reception condition metric having transmitted the WUS for controlling the WUS bandwidth (RUELKE: Fig. 5, Fig. 3, ¶26-27, ¶36, ¶38, ¶55-56, ¶42-43, the wakeup signal is transmitted and based on the correlation with a reference code and a reference threshold value, the bandwidth of the receiver associated with the wakeup signal is controlled).
RUELKE remains silent regarding, however, MERLIN (MERLIN et al: US 2014/0112229) communication includes transmitting a signal to an access point node (MERLIN: Fig. 13, ¶168, ¶100, a transmission signal is transmitted to a STA that is also an AP)
A person of ordinary skill in the art working with the invention of RUELKE would have been motivated to use the teachings of MERLIN as it provides a way to improve communication between a transmitter and receiver by actively polling for any possible data to be received thereby minimizing data congestion at the transmitter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RUELKE with teachings of MERLIN in order to improve congestion and bandwidth management.

Regarding claim 42, RUELKE modified by MERLIN method of claim 41 wherein the signal which is based on the reception condition metric is a WUS bandwidth request (MERLIN: ¶85, resource request; RUELKE: Fig. 3, ¶36, the resource is bandwidth).

Regarding claim 43, 50-51, RUELKE discloses method of claim 34/48, but remain silent regarding the wireless communication apparatus is an access point node.
However, MERLIN discloses the wireless communication apparatus is an access point node (MERLIN: ¶100, the STA is also an AP).




Regarding claim 44, RUELKE modified by MERLIN discloses method of claim 43 wherein controlling the bandwidth associated with the WUS based on the reception condition metric comprises controlling a WUS bandwidth based on the reception condition metric (RUELKE: Fig. 3, ¶38, the bandwidth for the wakeup signal is adjusted based on the correlation value of the received signal).

Regarding claim 45, RUELKE modified by MERLIN discloses method of claim 44 further comprising receiving a signal which is based on the reception condition metric from the wireless communication device (RUELKE: Fig. 3, Fig. 5, the signal is received from a STA).

Regarding claim 46, RUELKE modified by MERLIN discloses method of claim 45 wherein the signal which is based on the reception condition metric is a WUS MERLIN: ¶85, resource request; RUELKE: Fig. 3, ¶36, the resource is bandwidth).

Regarding claim 47, RUELKE modified by MERLIN discloses method of claim 46 wherein receiving the WUS bandwidth request comprises receiving two or more respective WUS bandwidth requests from two or more respective wireless communication devices targeted by the WUS (MERLIN: Fig. 11, ¶101, ¶168, the wakeup signal is transmitted to more than one nodes/devices; from these stations, a request for resources is received; RUELKE: Fig. 3, ¶36, the resource is bandwidth), and wherein controlling the WUS bandwidth comprises selecting the widest bandwidth among the WUS bandwidth requests as the WUS bandwidth (RUELKE:  ¶47 widest of all bandwidths are selected based bandwidth requirements of the other station).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461